Exhibit 99.1 VOTING RESULTS REPORT Pursuant to Section 11.3 of National Instrument 51-102 OF KEEGAN RECOURCES INC. (the "Company") The Company reports that the following matters were voted upon by the Shareholders of the Company at the annual general and Special meeting of the Company held at 10:00 a.m. on September 25, 2012 (the “Meeting”): 1. The number of directors to be elected to the Board of Directors was set at six (6). 2. The following directors were elected at the Meeting: Shawn Wallace Gordon Fretwell Marcel De Groot Keith Minty Daniel McCoy Robert Sali 3. KPMG LLP, Chartered Accountants, were re-appointed as auditor of the Company. 4. The shareholders approved an ordinary resolution to adopt a new Shareholder Rights Plan Agreement.
